Citation Nr: 0006346	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the claim for service connection for multiple 
joint degenerative arthritis is well grounded.  

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for arteriosclerotic heart disease due to 
beriberi.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1941 to April 
1946 and from September 1946 to May 1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1996 and January 1998 rating decisions of 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in the July 1996 rating 
decision, granted service connection for arteriosclerotic 
heart disease due to beriberi and assigned a 30 percent 
evaluation.  In the January 1998 rating decision, the RO 
denied service connection for multiple joint degenerative 
arthritis and recharacterized the veteran's previously 
service-connected anxiety reaction under Diagnostic Code 9400 
as PTSD under Diagnostic Code 9411 and increased the 
evaluation for such from 30 to 50 percent.  

The Board notes that the veteran's representative stated that 
the veteran contends that he had raised the issue of 
entitlement to a total rating based on individual 
unemployability and that the RO had not adjudicated such.  A 
claim for a total disability rating based on individual 
unemployability for a particular service-connected disability 
may not be considered when a schedular 100 percent rating is 
already in effect.  Colayong v. West, 12 Vet. App. 524 
(1999); VAOPGCPREC 06-99 (1999).  Thus, given the grant of a 
total schedular evaluation for PTSD in this case, the 
veteran's claim for a total rating based on individual 
unemployability is moot.


FINDINGS OF FACT

1.  The veteran was a prisoner of war (POW) of the Japanese 
Government from April to August 1945.

2.  Competent medical evidence showing a nexus between the 
veteran's multiple joint degenerative arthritis and his 
active service is not of record.

3.  Competent medical evidence of posttraumatic arthritis is 
not of record.

4.  The veteran's PTSD is currently manifested primarily by 
intrusive thoughts, sleep disturbances, anger and 
irritability, impaired concentration, depression, social 
avoidance and isolation, occasional suicidal thoughts, and a 
Global Assessment of Functioning (GAF) score of 50.

5.  The veteran's PTSD has been shown to result in his 
virtual isolation in the community.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for multiple joint degenerative arthritis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's PTSD is 100 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 
4.130 and § 4.132 and Diagnostic Codes 9400, 9411 (1996 and 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran contends that he is entitled to service 
connection for multiple degenerative arthritis of his neck, 
back, shoulders, hands, and knees due to the beatings he 
received as a Japanese POW.  It is necessary to determine if 
he has submitted a well grounded claim.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, the existence of a current 
disability, and a nexus between the in service injury or 
disease and the current disability.  See Epps v. Gober, 126 
F.3d 1464 (1997).  Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Moreover, establishing a well 
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above and of sufficient weight to make the claim 
plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection 
may be granted for arthritis if it is manifest to a 
compensable degree within 1 year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

Posttraumatic osteoarthritis is presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent at any time following active service 
if the veteran is a former POW, and was interned or detained 
for not less than 30 days.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(c) (1999).

"A claim for service connection of a disease entitled to 
presumptive service connection for prisoners of war is well 
grounded if the claimant (1) was a prisoner of war for at 
least thirty days and (2) he or she presents a current 
diagnosis that the disease is 10 % disabling."  Greyzck v. 
West, 12 Vet. App. 288, 291 (1991) (citing Goss v. Brown, 9 
Vet. App. 109, 113 (1996).  

The veteran's service medical records reveal that he was held 
as a Japanese POW from April to August 1945, and that during 
that time he suffered malnutrition as his weight dropped from 
approximately 160 pounds before capture to 90 pounds after 
liberation.  However, his service medical records do not 
contain any complaints, findings, or diagnoses of multiple 
degenerative arthritis or posttraumatic osteoarthritis during 
either period of active duty.  His April 1946 separation 
examination reveals a normal musculoskeletal system.  A 
musculoskeletal evaluation during an April 1947 
hospitalization while on active duty was normal. 

At a February 1984 POW examination, the veteran complained of 
joint pain and stiffness in the shoulders and knees and 
reported that he had arthritis of his spine.  X-ray studies 
revealed degenerative changes of the hip and spine.  The 
diagnoses included degenerative joint disease of the spine 
and hip and polyarthralgias.

Private medical records from 1990 to 1994 submitted by the 
veteran do not show any complaints, finding, or diagnoses of 
degenerative arthritis and/or posttraumatic osteoarthritis.  
VA medical records from 1990 to 1997 do not show any 
complaints or treatment for arthritis.  

At a November 1997 VA examination, the veteran reported that 
he suffered multiple beatings while a Japanese POW and now 
has marked degenerative joint disease of his neck shoulders, 
back, elbows, hands, and right ankle.  On musculoskeletal 
evaluation, there was decreased of motion of the cervical and 
lumbar spine with discomfort and marked crepitus on range of 
motion of the shoulders and knees.  X-ray studies of the 
shoulders, elbow, knees, and right ankle revealed no bony 
abnormalities.  X-ray studies of the lumbar spine and fingers 
revealed degenerative arthritis of the lumbar spine with 
osteophytes and degenerative arthritis of the distal 
interphalangeal joints of all fingers.  The diagnoses 
included degenerative joint disease affecting multiple joints 
with marked limitation of motion of the cervical spine.

The evidence reflects that the veteran served in combat and 
was awarded several medals including a Purple Hearts and an 
Air Medal with 4 oak leaf clusters.  The veteran has claimed 
service connection for degenerative arthritis as a result of 
his POW experience.  Therefore, the potential applicability 
of 38 U.S.C.A. § 1154 (West 1991), must be considered.  The 
veteran reported that he was severely beaten and tortured 
while a Japanese POW.  The Board concedes that the veteran 
incurred beatings as a Japanese POW.  However, the veteran 
has not submitted evidence of a diagnosis of posttraumatic 
osteoarthritis or a nexus between the post-service diagnosis 
of multiple joint degenerative arthritis and the inservice 
injuries.  Turpen v. Gober, 10 Vet. App. 536 (1997).

The veteran is competent to report on that which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
his statement that his current multiple joint degenerative 
arthritis is related to service cannot serve to well ground 
the claim because the veteran is not competent to make such 
an allegation, as this requires competent medical evidence 
that the claim is plausible or possible.  Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also Robinette v. Brown, 8 Vet. App. 69 
(1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit, 5 at 93.  In the instant case, although the 
veteran reported receiving multiple beatings as a Japanese 
POW during service, there is no competent medical evidence of 
multiple joint degenerative arthritis in service or within 
one year of separation from active duty.  The first notation 
of arthritis of record is in the February 1984 POW 
examination, which is more than 35 years after the veteran's 
separation from service.  Moreover, there is no medical 
opinion of record indicating a nexus between the veteran's 
current multiple joint degenerative arthritis and his 
service.  Additionally, the Board finds that there is no 
current diagnosis of posttraumatic osteoarthritis.  Thus, his 
allegation that there is some relationship between current 
arthritis and inservice injuries is unsupported.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for multiple joint degenerative arthritis is not 
well grounded.  Accordingly, the claim for service connection 
for multiple joint degenerative arthritis is denied.  38 
U.S.C.A. § 5107 (West 1991).

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.

II.  Increased evaluation

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the veteran subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value pertaining to his PTSD may be obtained, which 
have not already been requested by the VA or associated with 
his claims folder.  The Board accordingly finds that the duty 
to assist, as mandated by of 38 U.S.C.A. § 5107(a)(West 
1991), has been satisfied.

Service connection for cerebral concussion was granted by the 
RO in an October 1946 rating decision.  In a May 1948 rating 
decision, the RO recharacterized the veteran's service-
connected cerebral concussion as moderately severe anxiety 
reaction following review of the relevant evidence, which 
included the veteran's claim, his statements, and his service 
medical records.  The RO assigned a 30 percent disability 
evaluation.  In a May 1984 rating decision, the RO continued 
the veteran's evaluation for anxiety reaction at 30 percent 
under Diagnostic Code 9400.  In a January 1998 rating 
decision, the RO recharacterized the veteran's anxiety 
reaction disorder as PTSD and increased the veteran's 
evaluation for anxiety reaction to 50 percent under 
Diagnostic Code 9411.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  On and before November 
6, 1996, the rating schedule directed that a 50 percent 
disability evaluation was warranted for an anxiety disorder 
to include PTSD when there was considerable impairment in the 
veteran's ability to establish or maintain effective or 
favorable relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in
considerable industrial impairment.  A 70 percent evaluation 
required that the veteran's ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and the psychoneurotic symptoms be of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's totally 
incapacitating psychoneurotic symptoms border on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 
9400, 9411 (1996).

"[T]he criteria in 38 C.F.R. § 4.132, DC 9411[,] for a 100% 
rating are each independent bases for granting a 100% 
rating."  Johnson v. Brown, 7 Vet. App. 95, 97 (1995) (see 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995)).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including anxiety reactions.  
Under the amended rating schedule, a 50 percent disability 
evaluation is warranted for an anxiety disorder to include 
PTSD which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting self or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation as to time or place, and memory loss for names 
of close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9400, 9411 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed his 
claim for an increased evaluation for his anxiety disorder in 
August 1996, the Board will consider both the old and revised 
criteria in evaluation the claim.

VA medical records from October 1996 to June 1997 show that 
the veteran was seen requesting sleeping medication because 
he had olfactory and visual misperceptions and memories of 
his having been shot down and subsequent imprisonment by 
Japanese during WWII.  The veteran's history of having been 
twice shot down during combat and having been a Japanese POW 
was noted.  The diagnosis was chronic PTSD.

At a November 1997 VA examination, the veteran stated that he 
stopped working in 1982.  The veteran complained that his 
nerves have become progressively worse since that time, and 
he was more irritable, moody and short tempered.  He reported 
being easily angered by trivial things and experiencing 
difficulty sleeping.  He reported daily intrusive thoughts of 
events during the war and nightmares of the prison camp at 
least once a week.  He admitted having suicidal thoughts and 
actually considered suicide in 1983.  The veteran stated that 
he preferred to be alone, isolated himself, and withdrew from 
people and surroundings.  On evaluation, he was appropriately 
dressed and groomed and his hygiene was fair.  His speech was 
spontaneous and he spoke in a whisper.  His thinking was goal 
directed and his associations were tightly linked.  The 
examiner noted that the veteran was able to express his 
thoughts and feelings and denied any current suicidal 
thoughts, homicidal ideas, hallucinations, or delusional 
thinking.  The examiner reported that the veteran stated that 
he would never again experience the pain that he had as a POW 
and would take whatever steps necessary to avoid such.  The 
examiner noted that the veteran exhibited frequent 
nightmares, intrusive thoughts of events that occurred in the 
POW camp, marked diminished interest in significant 
activities, detachment and estrangement from others, 
restricted range of effect, sleep disturbance, irritability, 
and outbursts of anger and difficulty concentrating.  The 
diagnosis was chronic severe PTSD.  The examiner noted that 
the evaluation was for anxiety and neurosis not PTSD; 
however, the examiner stated that the veteran's anxiety and 
neurosis appear to be manifestations of his PTSD.  The 
veteran's GAF score was 50.  As support for this score, the 
examiner noted that the veteran exhibited occasional suicide 
thoughts, stated that he would kill himself before he would 
again experience the pain of the POW camp, felt sad and 
depressed at times, avoided people, and that his activities 
appear to be isolated and solitary.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not clear does 
not absolve the Board of this duty.  The Court, in Carpenter 
v. Brown, 8 Vet. App. 240 (1995), recognized the importance 
of the GAF score and the interpretations of the score.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The Board has reviewed the probative evidence of record.  The 
veteran's PTSD is manifested by his inability to establish 
and maintain effective or favorable relationships resulting 
in virtual isolation in the community.  The most recent 
evidence indicates that the veteran experienced irritability 
and anger, sleep disturbances, occasional suicidal thoughts, 
frequent nightmares and intrusive thoughts, and marked 
diminished interest in activities.  Moreover, the examiner 
determined that the veteran's GAF score was 50 and that the 
veteran has not worked since 1982.  The Board also notes that 
the Court has found that under the criteria in effect prior 
to November 7, 1996 when one of the criteria for a total 
schedular evaluation under Diagnostic Code 9400 has been met, 
the veteran is entitled to a total schedular evaluation.  
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  See also, VA 
OPGCPREC 11-97 (1997).  The examiner is in the best position 
to assess the degree of the veteran's impairment.  The 
assignment of the GAF Score expresses the extent of 
impairment due to the manifestations identified.  This 
evidence may not be ignored.  The evidence creates doubt as 
to the degree of the veteran's impairment.  That doubt must 
be resolved in favor of the veteran.  Accordingly, the Board 
concludes that the evidence of record supports the grant of a 
100 percent evaluation for the veteran's PTSD disorder.


ORDER

Evidence of a well grounded claim having not been submitted, 
service connection for multiple joint degenerative arthritis 
is denied.  A 100 percent evaluation for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

REMAND

The Board observes that the most recent VA examination of the 
veteran's service-connected arteriosclerotic heart disease 
was in July 1997, almost 3 years ago. Additionally, the Board 
notes that although the RO set forth the new criteria for 38 
C.F.R. § 4.104, Diagnostic Code 7005 (effective January 12, 
1998) in a February 1998 Statement of the case, the veteran 
has not been provided an examination under the new criteria.  
The veteran has stated that his heart disability is worse 
than currently evaluated.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
disability will be a fully informed one.  Accordingly, this 
case is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA cardiological examination.  The 
cardiovascular examination report should 
contain an evaluation under the new 
criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7005.  The claims folder and a copy 
of this remand should be made available 
to the examiner.  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals


 



